Citation Nr: 0614177	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  06-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the veteran's rights to Department of 
Veterans Affairs (VA) benefits under the provisions of 38 
U.S.C.A. § 6103(a) (West Supp. 2005) is proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from October 1954 to March 
1974.  

In a June 2003 proposed administrative decision and an August 
2004 final administrative decision by the above VA regional 
office (RO), it was determined that evidence warranted 
submission of the claimant for consideration of forfeiture 
for fraud under the provisions of 38 U.S.C.A. § 6103(a).  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2005 decision of the Director of the VA 
Compensation and Pension (C&P) Service, which determined that 
the veteran had forfeited all rights, claims, and benefits 
under the laws administered by VA, as provided by 38 U.S.C.A. 
§ 6103(a).  

In March 2006 the veteran filed a motion for advancement on 
the docket.  Under the provisions of 38 U.S.C.A § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005), appeals must be 
considered in docket number order, but may be advanced if 
good or sufficient cause is shown.  In April 2006, a Deputy 
Vice Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the veteran's motion to 
advance his appeal on the Board's docket.


FINDINGS OF FACT

1.  The veteran knowingly assisted in the procurement, 
preparation, and/or presentation of fraudulent evidence 
(affidavits signed in August 2000 and August 2001) in 
connection with the pursuit of dependency and indemnity 
compensation (DIC) for two surviving spouses who were not 
entitled to such benefits.  

2.  The veteran's act of fraud causes him to forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws relating to insurance benefits).





CONCLUSION OF LAW

The statutory criteria for forfeiture of the veteran's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. § 
6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The Board acknowledges that, in this case, there has been no 
specific notice or development accomplished pursuant to the 
VCAA.  However, the forfeiture statute resides in chapter 61 
of title 38 of the United States Code, and the regulations 
pertaining to forfeiture have their own notice and 
development provisions.  See, e.g, Barger v. Principi, 16 
Vet. App. 132, 138 (2002), to the effect that the VCAA 
provisions apply only to procedures under chapter 51 of title 
38, U.S.Code.

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 
section 3.901 or section 3.902 will not be declared until the 
person has been notified by the Regional Counsel or, in the 
Manila VA Regional Office, the Adjudication Officer, of the 
right to present a defense.  Such notice shall consist of a 
written statement sent to the person's latest address of 
record setting forth the following:  (1) The specific charges 
against the person; (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) Citation and discussion of the 
applicable statute; (4) The right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's

position; (5) The right to a hearing within 60 days, with 
representation by counsel of the person's own choosing, and 
that no expenses incurred by a claimant, counsel, or witness 
will be paid by VA.

The Board finds that VA has complied with all of these 
provisions.  In a June 2003 proposed administrative decision, 
the June 2003 charge letter from VA, the final administrative 
decision of August 2004, the May 2005 forfeiture decision 
from the Compensation and Pension Service, the October 2005 
statement of the case (SOC), and the November 2004 
supplemental SOC (SSOC), the veteran was provided notice of 
the specific charges against him, a detailed statement of the 
evidence supporting the charges, and citation to and 
discussion of the applicable law.  Furthermore, the June 2003 
charge letter from VA specifically notified the appellant of 
the right to submit a statement or evidence within 60 days 
(to either to rebut the charges or explain his position), and 
of his right to a hearing within 60 days, with representation 
by counsel of his own choosing.  The June 2003 charge letter 
clearly pointed out that no expenses incurred by a claimant, 
counsel, or witness would be paid by VA.  Thus, the mandated 
duties have been met, and no additional assistance or 
notification is necessary.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Pertinent Law and Regulations

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a); 38 C.F.R. 
§ 3.901(a). 

"Fraud" is an act committed when a person knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  
38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000) (en banc).  Such a standard of proof is much 
higher than the typical claims adjudication standard.  The 
"beyond a reasonable doubt" standard is a higher standard 
of proof than the "clear and unmistakable evidence (obvious 
or manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. 
§ 3.343(c) required to show actual employability in reducing 
a rating of 100 percent.  Trilles, 13 Vet. App. at 327.

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made, or caused 
to be made, false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

As a preliminary matter, the Board notes that forfeiture will 
not be declared until an individual has been notified by VA 
of the right to present a defense and notice of the specific 
charges, a detailed statement of the evidence supporting the 
charges, citation and discussion of the applicable statute, 
the right to submit a statement or evidence within 60 days 
either to rebut or explain, and the right to a hearing within 
60 days. 38 C.F.R. § 3.905(b).  In this case, the record 
indicates that VA followed all procedural notification 
requirements.  See also VA Adjudication Procedure Manual, 
M21-1, Part IV, Change 36 (Apr. 3, 1992), Change 135 (Apr. 6, 
2001), Change 147 (Nov. 5, 2001), and Change 192 (Feb. 26, 
2004).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).

III.  Factual Background and Analysis

Effective from April 1990, the veteran was in receipt of VA 
compensation payments based upon a total disability rating 
due to individual unemployability (TDIU rating).  He has been 
rated as service connected for several conditions including: 
coronary artery disease (rated 60 percent disabling); chronic 
cystitis and prostatitis (rated at 40 percent); diabetes 
mellitus (20 percent); post-concussion syndrome, lichen 
simplex chronicus, and hypothyroidism (each rated at 10 
percent); and for peptic ulcer disease and hemorrhoids (each 
rated at 0 percent).

The record reflects that the veteran was investigated for 
claims fixing in January 1988.  At that time, he reported 
that he was assisting people without charge.  The VA 
Inspector General (IG) became involved in the case and, in an 
interview with the IG, the veteran admitted to claims fixing 
and said he had received 10 percent of retroactive award 
checks in a number of cases.  He denied assisting in the 
preparation of fraudulent claims information.

In 2002, it came to VA's attention that the veteran was 
involved in the preparation of affidavits for two DIC claims 
for surviving spouses, D.F.S. (surviving spouse of D.L.S.) 
and Z.M.A. (surviving spouse of J.R.A.).  The record reflects 
that a Mr. F.S. A. signed affidavits pursuant to DIC claims 
for both the aforementioned surviving spouses in August 2000 
and August 2001, respectively; that, as will be discussed 
further herein, these affidavits were prepared by the veteran 
(for a fee and/or a portion of any lump sum award); and that 
F.S.A.'s signature on the affidavits was obtained at the 
request of the veteran.  

In the August 2000 affidavit, F.S.A. certified that he had 
known the veteran, D.L.S., from April 9, 1942, to January 21, 
1943, during his incarceration as a POW at Camp O'Donnell, 
Capas, Tarlac, and that he had observed that D.L.S. to be 
sick with dysentery, malaria, beri-beri, and peptic ulcer, as 
a result of being a POW.  

In an August 2001 affidavit, F.S.A. certified that he had 
known the veteran, J.R.A., from July 27, 1942, to January 20, 
1943, during his incarceration as a POW at Camp O'Donnell, 
Capas, Tarlac, at which he had observed that D.L.S. was sick 
with dysentery, malaria, beri-beri, and peptic ulcer, as a 
result of being a POW.  In the August 2001 affidavit, F.S.A. 
certified that he had known the veteran, J.R.A., during their 
incarceration as POW's at Camp O'Donnell, Capas, Tarlac, and 
he had observed that J.R.A. was sick with dysentery, malaria, 
beri-beri, and peptic ulcer, as a result of being a POW.

In April 2002, the veteran provided a statement for the 
record indicating that in his spare time he helped veterans 
applying for VA benefits, only when they came to him for 
assistance.  He indicated that he only charged these 
veterans/claimants a $10.00 processing fee.  He indicated 
that in other cases he had taken 10 percent of a VA lump sum 
payment, only if they were willing to pay him.  He reported 
that he had taken 10 to 20 percent of lump sum payments from 
30 claimants who were willing to give that to him.  He 
reported that during a 5-year period he had received 
approximately $5,000.00 for his services.

The record includes an August 2002 deposition of F.S.A., in 
which he reported that he had been a POW at Camp O'Donnell, 
Capas, Tarlac, from May 1942 to January 1943.  He stated that 
he did not recall the name D.S, did not personally know him, 
and did not remember him as a companion POW at Camp 
O'Donnell, Capas, Tarlac.  F.S.A. was shown the August 2000 
affidavit that he had signed, but he indicated that he could 
not recognize it due to poor eyesight.  F.S.A. indicated that 
that he was assisted by a claims fixer, identified as the 
veteran, in pursuit of his own claim for benefits.  

The record also includes a November 2002 deposition of 
F.S.A., in which he reported that he did not recall the name 
J.A., did not personally know him, and did not remember him 
as a companion POW at Camp O'Donnell, Capas, Tarlac.  F.S.A. 
indicated that he had signed an affidavit for Z.M.A., but 
could not remember what it was for and did not know the 
content of the affidavit.  F.S.A. stated that the veteran 
asked him to sign the affidavit and that he did not receive 
money for the veteran for signing it.  F.S.A. indicated that 
he had a pending VA increased rating claim, with which the 
veteran was assisting him, for which he paid the veteran 
7,000 pesos in a lump sum, which was less than the 20 percent 
lump sum fee charged by the veteran from other claimants.  
F.S.A. reported that he was charged less by the veteran 
because he had referred another claimant to the veteran for 
assistance.  He indicated that he had signed affidavits on 
behalf of other claimants as requested by the veteran, but 
did not know the contents of those affidavits.

Also of record is a November 2002 deposition of D.F.S.  She 
indicated that she was pursuing a VA death benefits claim, 
and that the veteran had been assisting her in pursuing the 
claim.  She indicated that she wished to withdraw her appeal 
and felt that the affidavit signed by F.S.A., and thought to 
have been prepared by the veteran, was baseless and she was 
sorry to have given unfounded information.  She stated that 
the veteran had not asked for money in conjunction with the 
affidavit, but had warned her that, should the claim be 
approved, he would get money at her volition.

In April 2003, Z.M.A. was deposed.  She stated that the 
veteran told her that her (now deceased) spouse and F.S.A. 
had met each other at Camp O'Donnell, Capas, Tarlac.  She 
reported that the veteran had prepared an affidavit on her 
behalf himself, with the help of his secretary, and that this 
was later signed by F.S.A.  She indicated that she believed 
the statement signed by F.S.A. because he did not ask for any 
money and she knew that if the information contained therein 
were false, it would jeopardize her claim.  She reported that 
she paid the veteran 1,000.00 pesos for the affidavit, noting 
that the veteran also demanded 20 percent of the lump sum 
amount that she would receive if the case were granted.  She 
stated that she did receive a lump sum payment of $12,905.00 
in February 2003, but had not given any amount to the veteran 
since she could not contact him at the Philippine Veterans 
Affairs Office. 

In a June 2003 proposed administrative decision and an August 
2004 final administrative decision, the RO determined that 
evidence warranted submission of the claimant for 
consideration of forfeiture for fraud under the provisions of 
38 U.S.C.A. § 6103(a).  In a May 2005 decision, the Director 
of the VA C&P Service determined that the veteran had 
forfeited all rights, claims, and benefits under the laws 
administered by VA, as provided by 38 U.S.C.A. § 6103(a).  

Later, in an affidavit provided by Mr. F.S.A. in July 2003, 
he stated that the veteran had asked him whether he knew 
D.L.S. as a companion POW, and F.S.A. told him that he might 
have. 

An answer to the forfeiture charges was received from the 
veteran in August 2003.  The veteran indicated that F.S.A. 
told him that he might have known D.L.S. while he had been a 
POW, and an affidavit was accordingly prepared.  The veteran 
stated that he told F.S.A. that he did not have to sign the 
affidavit if it was not true, and that there might be 
consequences if he were to do so.  The veteran noted that the 
affidavit was duly notarized by an officer of the court.  The 
veteran stated that Mr. F. S.A. had affirmatively indicated 
that he knew J.R.A. as a companion POW.  The veteran also 
questioned Mr. F.S.A.'s mental faculties in terms of the 
information given on his deposition. 

In September 2005, the veteran was notified that he was 
indebted to the US Government in the amount of $96,831.40, 
from August 7, 2000, to August 31, 2004.  He was advised that 
the indebtedness was caused by the retroactive termination of 
his compensation benefits due to forfeiture under 38 U.S.C.A. 
§ 6103(a).  

The record also includes a 1960 medical statement relating to 
Mr. F. S. A. indicating that he had been treated for malaria 
and that his mind was affected due to continuous pain.  
Thereafter, the record contains a July 2003 medical 
certificate of Dr. R. indicating that Mr. F.S.A. was of an 
essentially normal mental state, with some cognitive 
impairment.  Judgment and reality testing were intact and 
recent memory was described as good.  Remote memory was 
described as fair to good.

Initially, the Board is troubled in this case by the 
veteran's own reports that he was paid lump sum amounts, in 
some cases 10 to 20 of a total award, for "assisting 
claimants," and by depositions which indicate that he 
prepared apparently fraudulent affidavits for a fee.  The 
veteran was previously investigated in 1998 as a claims 
fixer, a charge to which he admitted at that time.  These 
facts raise serious questions as to whether the veteran may 
be in violation of 38 U.S.C.A. § 5904(c), which bars payments 
of any fees to agents or attorneys prior to the date of a 
final Board decision in a matter.  The Board is also 
concerned as to whether the veteran has been acting in 
violation of other legal provisions governing the recognition 
of representatives.  See 38 U.S.C.A. §§ 5901-5905 (West 
2002).  In this regard, the record contains a December 2005 
certification from the chief administrator of the Philippine 
Veterans Affairs Office (PVAO) to the effect that the veteran 
had never been connected to that office in any capacity; 
however, a deposition of Z.M.A. indicates that he held 
himself out as a representative associated with PVAO.

The Board is obligated to determine the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  38 U.S.C.A. § 7104(d) (West 2002); 
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).


Following a comprehensive review, the Board finds that the 
evidence on file shows beyond a reasonable doubt that the 
veteran knowingly and actively participated in the 
preparation, procurement, and presentation of affidavits (in 
at least one case for a fee) that he knew to be false, in 
pursuit of another claimant's application for VA benefits.  
That the factual contents of the affidavits in question are 
false is without question, as affiant indicated at both of 
his depositions that he had absolutely no knowledge of the 
either surviving spouses' deceased husbands, and therefore 
could not possibly have provided truthful statements as to 
whether either man was ever a POW, or as to his physical 
condition while allegedly confined as a POW.  Similarly, 
there is no discernable way that the veteran himself could 
then have been aware of such information.

Obviously the false joint affidavits for surviving spouses, 
D.F.S. and Z.M.A. (each of whom may or may not have been 
aware of the contents) were purposely prepared by the veteran 
to buttress their attempts to establish entitlement to VA 
benefits so that, ultimately, payment could be made to the 
veteran from the aforementioned claimants if a lump sum were 
awarded by VA.  In essence, the veteran's role as a "claims 
fixer" is clear in this case.  The veteran obviously had a 
pecuniary motive for procuring and submitting the joint 
affidavits in August 2000 and 2001, the contents of which he 
knew were untrue.  Both of the surviving spouse claimants 
admitted to a financial arrangement with veteran in their 
depositions, and one indicated that she herself knew the 
affidavit to be untrue.  

D.F.S., in her deposition, stated that she knew the contents 
of the affidavit, prepared by the veteran on behalf of her 
claim to be false, and withdrew her claim.  In contrast, the 
veteran's statements in self-interest that he believed that 
affidavit to be true do not comport with any of the 
depositions of record, nor is the 2003 affidavit of Mr. 
F.S.A. that he might have known one of the veterans as a POW 
persuasive, in light of his previous deposition that he had 
no knowledge of either veteran as a POW or otherwise.  
Furthermore, Z.M.A.'s April 2003 deposition testimony to the 
effect that the veteran told her that her (now deceased) 
spouse and F.S.A. had met each other at Camp O'Donnell, 
Capas, Tarlac, was clearly an outright lie in light of Mr. 
F.S.A.'s admitted total lack of any knowledge of her 
(deceased) husband, and clearly establishes that the veteran 
prepared a fraudulent affidavit for her based upon 
information which he knew to be false.  The Board has no 
reason to question the veracity of the depositions given by 
F.S.A., as the 2003 medical evaluation indicated that his 
memory and judgment were intact.

After reviewing the facts in their entirety, the Board is 
unable to find any reasonable doubt to resolve in the 
veteran's favor.  His self-serving statements are the only 
evidence in support of his contentions.  Moreover, 
significant aspects of those statements are directly 
contradicted by the other evidence of record.  The Board 
finds that, absent any countervailing evidence, this evidence 
establishes beyond a reasonable doubt that the veteran 
prepared and procured for signature by F.S.A. (at least) two 
affidavits which provided false information used by a two 
different claimants in support of their application for VA 
DIC benefits.  Accordingly, his appeal of the propriety of 
the forfeiture declared against him must be denied.

The evidence establishes beyond a reasonable doubt that the 
veteran knowingly assisted in the procurement, preparation, 
and/or presentation of fraudulent evidence (affidavits signed 
in August 2000 and August 2001) in connection with the 
pursuit of dependency and indemnity compensation on behalf of 
two surviving spouses who were not entitled to such benefits.  
Such actions subject him to application of the provisions of 
38 U.S.C.A. § 6103(a), which mandate a forfeiture of VA 
benefits under these circumstances.  Forfeiture of all 
rights, claims, and benefits under the laws administered by 
VA (except insurance benefits) is the penalty mandated by law 
in the circumstances presented.

The veteran has also sought revocation of the forfeiture on 
the grounds that he is old and ill, and is experiencing 
financial hardship.  The Board is certainly sympathetic to 
the veteran's plight, but the Board is also bound by the 
conclusion beyond a reasonable doubt that the veteran 
committed fraud.  To the extent that the veteran seeks 
equitable relief, the Board is without the authority to 
consider a claim for equitable relief, nor would the Board 
possess the jurisdiction to review any decision involving 
equitable relief in this matter.  See 38 U.S.C.A. § 503 (West 
2002); see also Darrow v. Derwinski, 2 Vet. App. 303 (1992).



ORDER

The declaration of forfeiture against the veteran was proper 
under 38 U.S.C.A. § 6103(a), and the veteran's appeal is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


